Citation Nr: 1015269	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-31 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date, dating back to 
1977, for the award of a 60 percent disability rating for 
service-connected bronchial asthma, on the basis of clear and 
unmistakable error (CUE).  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

The issue of entitlement to service connection for cancer has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From 1973 to 1978 and 1986 to 1993, four separate rating 
decisions were issued that addressed the appropriate 
disability rating for the Veteran's service-connected 
bronchial asthma.  

2.  In a February 1974 rating decision, the New York Regional 
Office (RO) decreased the Veteran's disability rating to 10 
percent, effective May 1, 1974.  The Veteran did not appeal 
the RO's determination, and the February 1974 rating decision 
became final.  

2.  In rating decisions issued in May 1974 and July 1986, the 
New York RO confirmed and continued the Veteran's 10 percent 
disability rating.  The Veteran did not appeal the RO's 
determination, and the May 1974 and July 1986 rating 
decisions became final.  

3.  In a September 1993 rating decision, the Los Angeles RO 
increased the Veteran's disability rating to 30 percent, 
effective February 5, 1992.  The Veteran did not appeal the 
RO's determination, and the September 1993 rating decision 
became final.  

4.  The Veteran's CUE motion has not reasonably raised a 
claim of CUE, as he has failed to state, with any degree of 
specificity, what errors occurred in each rating decision or 
stated why the result in each decision would have been 
manifestly different but for the alleged error.  

5.  The Veteran has failed to establish, without debate, that 
the correct facts, as they were known from 1973 to 1978 and 
1986 to 1993, were not before the RO or that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at that time.  


CONCLUSIONS OF LAW

1.  The rating decisions issued in February 1974, May 1974, 
July 1986, and September 1993 are final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 U.S.C.A. §§ 20.302, 20.1103 
(2009).

2.  Clear and unmistakable error in rating decisions issued 
in February 1974, May 1974, June 1986, or September 1993 have 
not been established.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.105(a) (2009); Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an effective date 
earlier than July 30, 1999 for the award of a 60 percent 
disability rating for service-connected bronchial asthma.  
Specifically, the Veteran has asserted that clear and 
unmistakable error was made "in the decision of [his] 
requests for a service connected increase in 1973 to 1978 and 
1986 to 1993."  See March 2007 VA Form 21-4138.  The Veteran 
has asserted that medical records that were in VA's 
possession during those time periods showed his service-
connected asthma disability warranted a disability rating of 
60 percent or higher.  He has specifically asserted that the 
evidence and the law support a 60 percent rating, effective 
July 1977.  

The Court of Appeals for Veterans Claims (hereinafter "the 
Court") has delineated a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, supra.  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo, supra.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise a claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue.  
Fugo, 6 Vet. App. at 44-45.

Turning to the merits of the claim, the Board notes the 
Veteran has not specifically identified the rating decision 
in which he believes CUE occurred.  Instead, the Veteran has 
provided time periods during which he requested an increased 
rating for his service-connected bronchial asthma disability 
and his claims were denied.  The Board notes that during the 
time periods specified by the Veteran, e.g., 1973 to 1978 and 
1986 to 1993, four separate rating decisions were issued.  
See rating decisions dated February 1974, May 1974, June 1986 
(issued in July 1986), and September 1993.  

While each rating decision addressed the disability rating to 
be assigned to service-connected bronchial asthma, each 
rating decision was based on different evidentiary bases, as 
each decision considered different evidence.  In addition, 
the Board notes that the conclusions reached in the rating 
decisions were different.  In this regard, the February 1974 
rating decision, issued by the New York RO, decreased the 
Veteran's disability rating to 10 percent, effective May 
1974, the rating decisions in May 1974 and June 1986, also 
issued by the New York RO, confirmed and continued the 10 
percent disability rating, and the September 1993 rating 
decision, issued by the Los Angeles RO, increased the 
Veteran's disability rating to 30 percent, effective February 
1992.  

The Board notes that, by way of July 2001 rating decision, 
the February 1974 and May 1974 rating decisions were revised 
on the basis of difference of opinion under 38 C.F.R. 
§ 3.105(b), such that the 30 percent disability rating was 
restored from May 1, 1974.  Given the findings of the July 
2001 rating decision, the rating decisions in February and 
May 1974 essentially continued the 30 percent disability 
rating for service-connected bronchial asthma.  However, 
because CUE claims must be based on the record and law that 
existed at the time of the prior adjudication in question, 
the Board finds that consideration must be given to the 
findings of the 1974 rating decisions before the subsequent 
revision was made.

Given the numerous rating decisions issued during the time 
periods reported by the Veteran, that each rating decision 
was based on different evidentiary bases, and that the rating 
decisions did not reach the same conclusion, the Board finds 
that the Veteran has not reasonably raised a CUE claim as to 
the rating decisions at issue.  Indeed, the Board finds the 
Veteran has not stated to any degree of specificity what 
errors occurred in each rating decision or stated why the 
result in each decision would have been manifestly different 
but for the alleged error.  As noted, the Veteran has a heavy 
burden in establishing entitlement to retroactive benefits 
based on clear and unmistakable error and the Board finds the 
Veteran has not overcome his burden of proof to reasonably 
raise a CUE claim.  See Eddy, supra; Fugo, supra; Akins, 
supra.  

Even if the Board found that the Veteran has reasonably 
raised a CUE claim, the Board notes the Veteran's primary 
contention is that the evidence was not properly weighed or 
evaluated, which is inadequate to for a finding of CUE.  In 
this regard, the Veteran has asserted that findings from 
pulmonary function tests (PFTs) conducted in June 1977, July 
1985, and September 1992 supported at least a 60 percent 
rating, as they showed forced expiratory volume in one second 
(FEV-1) less than 40 percent predicted.  He has asserted 
that, if the law that existed at those times were applied to 
the facts as known at that time, he would have been entitled 
to a higher rating of at least 60 percent.  See March 2007 VA 
Form 21-4138.  

The Board notes that, from 1973 to 1978 and 1986 to 1993, the 
rating criteria used to evaluate bronchial asthma provided 
that a 60 percent rating was warranted for severe asthma, 
with frequent attacks of asthma (one or more weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor precluded.  
A 100 percent rating was warranted for pronounced asthma with 
asthmatic attacks very frequently, severe dyspnea on slight 
exertion between attacks, and with marked loss of weight or 
other evidence of severe impairment of health.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1973 to 1996).  

The Board notes that the PFT reports dated July 1977 and July 
1985 were not of record when the rating decisions were issued 
from 1973 to 1978 and 1986 to 1993.  Review of the record 
reveals that the 1977 and 1985 PFT reports were not received 
by VA until June 2000.  Therefore, the Board finds that June 
1977 and July 1985 PFT reports cannot be used in support of a 
CUE claim because that evidence was not of record at the time 
of the rating decisions issued from 1973 to 1978 and 1986 to 
1993.  

As to the September 1992 PFT report, and all other evidence 
of record at the time of the rating decisions issued from 
1973 to 1978 and 1986 to 1993, the Board notes that the ROs 
considered the evidence of record, applied the applicable 
rating criteria thereto, and determined that the Veteran's 
service-connected asthma disability warranted a 10 percent 
disability, effective May 1974, and a 30 percent rating, 
effective February 1992.  See rating decisions dated February 
and May 1974, June 1986, and September 1993.  There is no 
allegation that the correct facts were not known at the time 
of the rating decisions at issue.  Thus, the Board finds that 
the correct facts, as they were known at the time, were 
before and considered by the RO issuing the decision.  

There is also no indication that the issuing RO ignored or 
improperly applied the rating criteria that existed at the 
time of the rating decisions at issue.  Indeed, review of the 
record reveals that the medical and lay evidence of record at 
the time of the rating decisions at issue contained very 
little information regarding the frequency of the Veteran's 
asthma attacks, the severity of the dyspnea he was 
experiencing, or whether his medication provided relief from 
his symptoms.  Nevertheless, the ROs evaluated the evidence 
of record, specifically noting the Veteran's symptoms at the 
time, including the lack thereof, and issued its 
determinations as to the appropriate disability rating to be 
assigned to the Veteran's service-connected bronchial asthma.  

The Veteran has asserted that, because the evidence of record 
showed his FEV-1 was less than 40 percent predicted during 
the time periods at issue, his service-connected bronchial 
asthma warranted at least a 60 percent rating.  In making 
this assertion, the Veteran is referring to the current 
rating criteria used to evaluate bronchial asthma.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).  In support of 
his claim, the Veteran has submitted other decisions from the 
Board that granted an increased rating for service-connected 
bronchial asthma based upon the current rating criteria.  

The Board notes that, in October1996, amendments were made to 
the rating criteria used to evaluate disabilities involving 
the respiratory system.  See 58 Fed. Reg. 4,962 (September 5, 
1996) (codified at 38 C.F.R. § 4.97, Diagnostic Codes 6502 to 
6847 (1997 to 2009).  This amendment was made effective 
October 7, 1996.  However, because the rating criteria used 
to evaluate respiratory disorders was not changed until 1996, 
the Board finds no error on the ROs' behalf in not utilizing 
the PFT results of record at the time of the rating decisions 
at issue to support a 60 percent rating or higher.  The Board 
decisions submitted by the Veteran in support of his claim do 
not assist him in establishing CUE in this case because those 
decisions increased the disability rating for service-
connected bronchial asthma based upon the rating criteria in 
effect from October 1996.  

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  In this case, the ROs applied 
the facts, as they were known from 1973 to 1978 and 1986 to 
1993, to the rating criteria that existed during that time 
and, as such, the Board finds that the rating decisions 
issued in February and May 1974, June 1986, and September 
1993 were adequately supported by the evidence then of record 
and were not undebatably erroneous.  

The Veteran has also alleged that, in issuing the rating 
decisions in 1974, the New York RO ignored 38 C.F.R. 
§ 3.344(a), which required that ratings on account of 
diseases subject to temporary or episodic improvement, 
including bronchial asthma, will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  See April 2007 VA 21-
4138.  The Board has considered the Veteran's argument; 
however, this attack on the 1974 rating decisions is 
essentially an argument that the evidence was not properly 
weighed or evaluated.  In this regard, the Board notes that 
the February and May 1974 rating decisions were based upon 
the evidence of record at that time, including a December 
1972 VA examination, which the RO determined showed findings 
that warranted a decreased disability rating.  In addition, 
the Veteran has not specifically stated how the RO committed 
clear and unmistakable error in determining that sustained 
improvement had occurred in the Veteran's service-connected 
bronchial asthma.  

In evaluating the merits of this claim, the Board notes that 
the Veteran previously filed a CUE claim as to February 1974 
rating decision, specifically the reduction in his disability 
rating for service-connected asthma.  See January 2000 
informal claim.  However, revisions were made to the February 
and May 1974 rating decisions based upon a difference in 
opinion as to the evidence of record at that time, not clear 
and unmistakable error.  See July 2001 Rating Decision; see 
also 38 C.F.R. § 3.105(a), (b).  Therefore, the findings of 
the July 2001 rating decision have no implication on the 
decision made herein.  

In making this determination, the Board has also considered 
the April 2007 private medical record from Dr. D.L. that 
purports to establish that the Veteran's asthma disability 
has been severe since 1973.  However, as noted above, a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question, and not on subsequent determinations of record.  
Therefore, Dr. D.L.'s April 2007 medical record does not 
assist the Veteran in establishing CUE.  Damrel, supra.  

In summary, and based on the foregoing, the Board finds the 
Veteran has failed to establish, without debate, that the 
correct facts, as they were known from 1973 to 1978 and 1986 
to 1993, were not before the ROs or that the ROs ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at that time.  The Board also finds the 
Veteran has failed to establish that, but for any such 
alleged error, that the outcome of the decision would have 
been different.  Given the foregoing, the Board must conclude 
that clear and unmistakable error in decisions issued from 
1973 to 1978 and 1986 to 1993, as contended, has not been 
established, and, thus, an effective date of 1977 is not 
warranted for the award of a 60 percent rating for service-
connected bronchial asthma.  See 38 C.F.R. § 3.105(a); 
Luallen, 8 Vet. App. at 95; Fugo, 6 Vet. App. at 43-44.  

CUE requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Accordingly, the veteran's claim must fail.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  

In this case, VCAA notice is not required because the issue 
presented involves a motion for review of a prior final 
decision on the basis of clear and unmistakable error (CUE).  
See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).


ORDER

Clear and unmistakable error (CUE) was not made in rating 
decisions issued in February 1974, May 1974, July 1986, or 
September 1993, and thus, entitlement to an effective date of 
1977 is not warranted for the award of a 60 percent 
disability rating for service-connected bronchial asthma.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


